DETAILED ACTION
Claims 1-4 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Specification
Regarding ¶ [0013] of the Specification, it does not appear that the disclosed “Non-patent literature” has been made of record.  Furthermore, it appears that several, if not all, of the disclosed webpage links do not function.  Thus, the disclosed literature should be formally provided by Applicant in an Information Disclosure Statement.
Drawings
FIGS. 1(a) and 1(b) are objected to as the text is illegible.  See 37 C.F.R. 1.84(l) and 37 C.F.R. 1.84(m).  
FIG. 1(c) is objected to as it is not clear what is identified by numerals “300” and “301.”  That is, the drawing is objected to because the lines of the drawing are not sufficiently sharp and clear to distinguish the various illustrated parts. 
Regarding FIG. 2, it appears that the language within S6 does not fit within the boundaries provided.
 FIG. 3 is objected to as it is not clear what is identified by multiple numerals (e.g., “311,” “313,” “315,” “316,” etc.  Furthermore, lead lines must not cross each other.  See 37 C.F.R. 1.84(q).  Lastly, the lines of the drawing are not sufficiently sharp and clear to distinguish the various illustrated parts.
FIG. 5 is objected to as S1 and S4 appear to include misspellings.  Furthermore, the language within S4 does not fit within the boundaries provided. 
 Regarding FIG. 6, it appears that the language within each of S4 and S7 does not fit within the boundaries provided.
Each of FIGS. 8(a), 8(b), 9(a), 9(b), 11(a), and 11(b) is objected to as all drawings must be made by a process which will give them satisfactory reproduction characteristics.  See 37 C.F.R. 1.84 (l).
 Regarding FIG. 13, it appears that the waveform should be identified as a separate figure.  
FIG. 15 is objected to as text is illegible.  See 37 C.F.R. 1.84(l) and 37 C.F.R. 1.84(m).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 1, line 3, it appears that the term “Automatic” should be changed to “automatic.”
Regarding Claim 1, line 4, it appears that the term “by” should be changed to “by a.”
Regarding Claim 1, line 5, it appears that the term “Or” should be changed to “or.”
Regarding Claim 1, line 8, it appears that the term “Automatic” should be changed to “automatic.”
Regarding Claim 2, line 3, it appears that the term “The said” should be changed to “the” or “said.”
Regarding Claim 3, line 3, it appears that the term “The” should be changed to “the.”
Regarding Claim 4, line 3, it appears that the term “The” should be changed to “the.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, each of Claims 1-4 is rejected since it is not clear what is meant by the language “machine consciousness model” recited in line 1. 
Regarding Claim 1, line 2, it is not clear what is meant by the term “characteristics.”
Regarding Claim 1, lines 3-4, it is not clear what is meant by the term “one scale relation described by.”
Regarding Claim 1, lines 5-6, it is not clear what is meant by the term “fuzzy relation.”
Regarding Claim 1, line 6, there is no antecedent basis for the language “the automatic driving vehicle.”
Regarding Claim 1, lines 6-7, there is no antecedent basis for the language “the surrounding passing vehicle.”
Regarding Claim 1, lines 8-9, it is not clear what is meant by the term “logic operation.”
Regarding Claim 1, lines 9-10, it is not clear what is meant by the language “the above mathematical expression method.” 
Regarding each of Claims 2-4, line 2, it is not clear what is meant by the language “characterized by.”
Regarding Claim 2, line 3, it is not clear what is meant by the language “driving machine consciousness.”
Regarding Claim 2, line 4, it is not clear what is meant by the language “logical antagonism.”
Regarding Claim 2, line 5, it is not clear if the “logic operation” is the same as or different from that recited at Claim 1, lines 8-9. 
Regarding Claim 3, line 3, it is not clear what is meant by the language “one of those.”
Regarding Claim 3, line 4, there is no antecedent basis for the language “the hazard avoidance rules.”
Regarding Claim 4, line 3, there is no antecedent basis for the language “the mathematical expression method.”
Regarding Claim 4, line 3, it is not clear what is meant by the language “mentioned above.”
Regarding Claim 4, line 4, there is no antecedent basis for the language “the scale relationship.”
Regarding Claim 4, lines 5-6, there is no antecedent basis each of the terms “the membership function, “the function approximation model,” and “the given parameter.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Breed et al. (U.S. Pat. Publ. No. 2008/0154629 A1) discloses a neural network utilized for image analysis including monitoring traffic on the road.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833